DETAILED ACTION
The amendment to Application Ser. No. 16/502,965 filed on June 17, 2022, has been entered.  Claims 2, 3, 11-20, 23 and 33 are cancelled. Claims 1, 21, 31 and 44-47 are currently amended. Claims 1, 4-10, 21, 22, 24-32 and 34-47 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated May 17, 2022, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Response to Arguments
The arguments with respect to the rejection of Claims 1, 4-10, 21, 22, 24-32 and 34-47 under 35 U.S.C. 103 have been fully considered by the Examiner but are moot in view of the Examiner’s Amendment set forth infra.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Joshua Davenport (Reg. #72,756) on September 9, 2022, in an email sent to the Examiner.

Please amend the claims as follows:

(Currently Amended)  A method comprising:
receiving, by a computing device, a connection request for a client device;
determining, by the computing device, that the connection request comprises user agent data and identification data associated with the client device, wherein the identification data indicates at least one characteristic of the client device;
receiving, by the computing device, a first user input comprising additional information regarding the client device;
determining, by the computing device and using a device profile database associated with the client device, a first probable identity of the client device based on the user agent data, [[and]] a second probable identity of the client device based on the identification data, and a third probable identity based on the first user input; 
comparing, by the computing device, the first probable identity, the second probable identity, and the third probable identity;
determining, by the computing device comparing the first probable identity, the second probable identity, and the third probable identity, wherein the conflict indicates a mismatch between two or more of the probable identities 
sending, by the computing device and based on the conflict, a message requesting verification of an identity of the client device; and
receiving, by the computing device and based on a second user input responsive to the message, a verification of the identity of the client device.

2.-3.	(Canceled)

4.	(Previously Presented)  The method of claim 1, further comprising determining, based on a device profile database entry associated with the client device, a policy associated with a user.

5.	(Previously Presented)  The method of claim 1, further comprising determining, based on the identification data and the device profile database, that the client device is a mobile device, wherein the identification data further comprises an indication of an operating system of the client device.

6.	(Previously Presented)  The method of claim 1, wherein the identification data comprises a Media Access Control (MAC) address.

7.	(Previously Presented)  The method of claim 1, wherein the user agent data comprises browser user agent data indicating a device operating system, a software version, a type of browser, and a software vendor.

8.	(Canceled)  

9.	(Original)  The method of claim 1, wherein the at least one characteristic comprises at least one of an address of the client device, a type of the client device, or a location of the client device.

10.	(Previously Presented)  The method of claim 1, further comprising sending, to an additional device, a notification comprising a request to input data regarding a new client device.

11.-20. (Canceled)

21.	(Currently Amended)  An apparatus comprising:	
	one or more processors;
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
receive a connection request for a client device;
determine that the connection request comprises user agent data and identification data associated with the client device, wherein the identification data indicates at least one characteristic of the client device;
receive a first user input comprising additional information regarding the client device;
determine, using a device profile database associated with the client device, a first probable identity of the client device based on the user agent data, [[and]] a second probable identity of the client device based on the identification data, and a third probable identity based on the first user input; 
compare the first probable identity, the second probable identity, and the third probable identity;
determinebased on the comparing the first probable identity, the second probable identity, and the third probable identity, wherein the conflict indicates a mismatch between two or more of the probable identities
send, based on the conflict, a message requesting verification of an identity of the client device; and
receive, based on a second user input responsive to the message, a verification of [[an]] the identity of the client device.

22.	(Previously Presented) The apparatus of claim 21, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
	determine, based on associating user behavior for a user with the client device, that the client device is associated with the user. 

23.	(Canceled) 

24.	(Previously Presented) The apparatus of claim 22, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
	determine, based on a device profile database entry associated with the client device, a policy associated with the user.

25.	(Previously Presented)  The apparatus of claim 21, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
	determine, based on the identification data and the device profile database, that the client device is a mobile device, wherein the identification data further comprises an indication of an operating system of the client device.

26.	(Previously Presented)  The apparatus of claim 21, wherein the identification data comprises a Media Access Control (MAC) address.

27.	(Previously Presented)  The apparatus of claim 21, wherein the user agent data comprises browser user agent data indicating a device operating system, a software version, a type of browser, and a software vendor.

28.	(Canceled)  

29.	(Previously Presented)  The apparatus of claim 21, wherein the at least one characteristic comprises at least one of an address of the client device, a type of the client device, or a location of the client device.

30.	(Previously Presented)  The apparatus of claim 21, wherein the instructions, when executed by the one or more processors, further cause the apparatus to send, to an additional device, a notification comprising a request to input data regarding a new client device.

31.	(Currently Amended)  A non-transitory computer-readable medium storing instructions that, when executed, cause:
	receiving a connection request for a client device;
determining that the connection request comprises user agent data and identification data associated with the client device, wherein the identification data indicates at least one characteristic of the client device;
receiving a first user input comprising additional information regarding the client device;
determining, using a device profile database associated with the client device, a first probable identity of the client device based on of the client device based on the identification data, and a third probable identity based on the first user input; 
comparing the first probable identity, the second probable identity, and the third probable identity;
determiningcomparing the first probable identity, the second probable identity, and the third probable identity, wherein the conflict indicates a mismatch between two or more of the probable identities 
sending, based on the conflict, a message requesting verification of an identity of the client device; and
receiving, based on a second user input responsive to the message, a verification of the identity of the client device.

32.	(Previously Presented) The non-transitory computer-readable medium of claim 31, wherein the instructions, when executed, cause:
	determining, based on associating user behavior for a user with the client device, that the client device is associated with the user. 

33.	(Canceled) 

34.	(Previously Presented) The non-transitory computer-readable medium of claim 32, wherein the instructions, when executed, cause: 
	determining, based on a device profile database entry associated with the client device, a policy associated with the user.

35.	(Previously Presented)  The non-transitory computer-readable medium of claim 31, wherein the instructions, when executed, cause: 
	determining, based on the identification data and the device profile database, that the client device is a mobile device, wherein the identification data further comprises an indication of an operating system of the client device.

36.	(Previously Presented)  The non-transitory computer-readable medium of claim 31, wherein the identification data comprises a Media Access Control (MAC) address.

37.	(Previously Presented)  The non-transitory computer-readable medium of claim 31, wherein the user agent data comprises browser user agent data indicating a device operating system, a software version, a type of browser, and a software vendor.

38.	(Canceled)  

39.	(Previously Presented)  The non-transitory computer-readable medium of claim 31, wherein the at least one characteristic comprises at least one of an address of the client device, a type of the client device, or a location of the client device.

40.	(Previously Presented)  The non-transitory computer-readable medium of claim 31, wherein the instructions, when executed, cause: 
	sending, to an additional device, a notification comprising a request to input data regarding a new client device.

41.	(Previously Presented)  The method of claim 1, further comprising determining, based on associating user behavior for a user with the client device, that the client device is associated with the user, wherein the associating the user behavior is based on a data path, one or more user interactions, and an external device mapping database.

42.	(Previously Presented)  The apparatus of claim 22, wherein the associating the user behavior is based on a data path, one or more user interactions, and an external device mapping database.

43.	(Previously Presented)  The non-transitory computer-readable medium of claim 32, wherein the associating the user behavior is based on a data path, one or more user interactions, and an external device mapping database.

44.	(Previously Presented)  The method of claim 1, wherein the sending the message comprises sending the message to at least one of an additional device or the client device.

45.	(Previously Presented)  The apparatus of claim 21, wherein the instructions, when executed by the one or more processors, cause the apparatus to send the message by sending the message to at least one of an additional device or the client device.

46.	(Previously Presented)  The non-transitory computer-readable medium of claim 31, wherein the instructions, when executed, cause the sending the message by causing sending the message to at least one of an additional device or the client device.

47.	(Currently Amended)	The method of claim 1, further comprising:
sending, by the computing device, to an additional device, and based on receiving the verification of the identity, the identity of the client device.

48.	(New)	The method of claim 1, wherein the additional information comprises an indication of a manufacturer of the client device.

49.	(New)	The apparatus of claim 21, wherein the additional information comprises an indication of a manufacturer of the client device.

50.	(New)	The non-transitory computer-readable medium of claim 31,  wherein the additional information comprises an indication of a manufacturer of the client device.

Allowable Subject Matter
Claims 1, 4-7, 9, 10, 21, 22, 24-27, 29-32, 34-37 and 39-50 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses systems and methods for automatic device detection/discovery wherein a plurality of parsers each individually determine a probable device type using a particular input data, e.g., a first parser determines a device type using MAC address and a second parser determines a device type using a user agent string (see Cebere, Pub. No. US 2017,0288965 A1). The prior art additionally discloses soliciting a user to manually verify a device identity when automatic recognition results in multiple probable identities (see Richard, US 2003/0014518 A1).  However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, receiving first user input comprising additional information regarding the client device, determining a first probable identity of the client device based on user agent data, a second probable identity of the client device based on identification data, and a third probably identity of the client device based on the first user input, comparing the first probably identity, the second probably identity, and the third probable identity, and determining a conflict based on the comparing, wherein the conflict indicates a mismatch between two or more of the probable identities as recited in the following limitations of Claim 1 (and the substantially similar limitations of independent Claims 21 and 31):
“receiving, by the computing device, a first user input comprising additional information regarding the client device;
determining, by the computing device and using a device profile database associated with the client device, a first probable identity of the client device based on the user agent data, a second probable identity of the client device based on the identification data, and a third probable identity based on the first user input; 
comparing, by the computing device, the first probable identity, the second probable identity, and the third probable identity;
determining, by the computing device a conflict based on the comparing the first probable identity, the second probable identity, and the third probable identity, wherein the conflict indicates a mismatch between two or more of the probable identities;”

Dependent Claims 2, 4-7, 9, 10, 22, 24-27, 29, 30, 32-37 and 39-50 are allowable by virtue of their dependency upon allowable Independent Claims 1, 21 and 31, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449